DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 11-20 in the reply filed on 02/20/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/20/2022.
Claim Objections
Claim 11 is objected to because of the following informalities:  In line 7, the term “intermediate” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reinfelder et al. (US Patent No. 5,320,494) in view of Fradenburgh et al. (US Patent No. 4,324,530).

Claim 11:  Reinfelder et al. discloses a method of replacing a tip section of a rotor blade, comprising: removing a legacy tip section (abstract) from an end of an intermediate section (Col. 1, Lines 10-31) of the rotor blade to expose a connection feature (portions that includes fasteners 60 that couple 18 to 20) at the end of the intermediate section (Col. 5, Line 67 to Col. 6, Line 11); and connecting a replacement tip section to the intermediate section (Col. 5, Lines 34-66), the replacement tip section including a blade tip portion (20 of Figure 2)  having a first end (end proximal to 18) and an opposing end (end proximal to 50), 
	While Reinfelder et al. discloses a portion of the limitations recited in claim 11, Reinfelder et al fails to disclose that the replacement tip section includes a transition region which extends from the blade tip portion to form a leading edge of the rotor blade at the intermedia section, and wherein the connecting includes attaching the transition region to a forward end of the connection feature to form the leading edge at the intermediate section, the transition region including a first end having a first airfoil that conforms to an intermediate section airfoil at the connection feature, and a second end having a second airfoil that conforms to the blade tip portion.
	However Fradenburgh et al. teaches a blade tip section (29 of Figure 4) that includes a transition region which extends from the blade tip portion to form a leading edge of the rotor blade at an intermedia section, and wherein the transition region is connected to a forward end of a connection feature to form the leading edge at the intermediate section (see annotate copy of Figure 4 below), the transition region including a first end having a first airfoil that conforms to an intermediate section airfoil (Col. 4, Line 42 to Col. 5, Line 19).

    PNG
    media_image1.png
    719
    844
    media_image1.png
    Greyscale

Annotated Copy of Figure 4 of Fradenburgh et al.
	Therefore, it would have been obvious to one of ordinary skill in the art to substitute a connection feature and replacement tip section such as the that taught by Fradenburgh et al. for the connection feature and replacement tip section of Reinfelder et al.
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie to substitute one known prior art element for another to achieve a predictable result (MPEP 2143 (B)).
Claim 12:  Fradenburgh et al. further teaches the transition region includes a curved portion at the leading edge that transitions the transition region to an intermediate section leading edge (see annotated copy of Figure 4 of Fradenburgh et al. above).
Claim 13:  Fradenburgh et al. further teaches the replacement tip section includes a hybrid region having a leading edge and a trailing edge configured to conform to a corresponding leading edge and a corresponding trailing edge of the blade tip portion (see annotated copy of Figure 4 of Fradenburgh et al. above).
Claim 14:  Fradenburgh et al. further teaches that the hybrid region forms a variable airfoil that varies from a first airfoil configured to conform to the transition region to a second airfoil configured to conform to the blade tip portion (as depicted in Figure 5, in this region the airfoil varies from the section parallel to axis 29 to the section that is angled 20° off the axis 29, this variation would provide the necessary changes in the airfoil to provide the desired anhedral shape to the blade tip Col. 4, Line 18-41).
Claim 15:  Fradenburgh et al. further teaches that the hybrid region extends from the transition region to the blade tip portion (see Figure 5 and discussion above in regards to claim 14).
Claim 16:  Fradenburgh et al. further teaches that the the hybrid region is configured to form a smooth transition of the leading edge from the transition region to a sweep zone of the blade tip portion (see Figure 5 and discussion above in regards to claim 14, the portion that angles down is considered a sweep zone).
Claim 17:  Reinfelder et al. further discloses that the connecting of the replacement tip section includes bonding one or more composite skin layers to pre-existing upper and lower composite skins of the intermediate section (Col. 5, Lines 34-49, Figure 5e), and attaching the transition region to a forward end of the one or more composite skin layers, the one or more composite skin layers forming an airfoil that conforms to the blade tip portion (see Figure 4, the assembled intermediate and blade tip portion are joined to provide conforming airfoils).
Claim 18:  Reinfelder et al. further discloses that the connecting the replacement tip section includes trimming a trailing portion of the intermediate section to accommodate the replacement tip section (as described in Col. 5, Line 67 to Col. 6, Line 11, a damaged tip portion is removed by cutting it away or trimming in order to accommodate a replacement tip section).
Claim 20:  Reinfelder et al. as modified above by Fradenburgh et al. renders obvious that the transition region is configured to be attached to the intermediate section by existing fastening features.
As described in Col. 5, Lines 45-48 of Reinfelder et al., the fasteners 60 of Figures 2 and 3 are used again to attach the blade tip portion to the intermediate section.  This process would be an obvious and readily understood method for attaching a transition region, such as that of Fradenburgh et al. to an intermediate section of a blade.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726